Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on September 5, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MILLIMAN et al. (US 8,181,838).
In reference to claims 1, 10 and 11, MILLIMAN et al. discloses a surgical stapling device comprising: a proximal handle assembly 12 (figure 2) including a contact arm 306; an elongated central body portion 14 that extends distally from the proximal handle assembly 12 to a distal end portion 31; a tool assembly 16 with circular anvil 129 and circular shell 120 supported on the distal end portion 31 of the elongated central body portion 14; and an audible indicator mechanism 580 supported by (figure 25) the proximal handle assembly 12 and including a cam member (figure 26), the cam member configured to contact wings 584 of the contact arm 306 as .
Claims 1, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WHITFIELD et al. (US. 2007/0093856)
Regarding claims 1 and 11, WHITFIELD et al. discloses a surgical stapling device comprising: a proximal handle assembly 12 including a contact arm 54; an elongated central body portion 14 having a proximal end portion that extends distally from the proximal handle assembly 12 to a distal end portion; a tool assembly 16 supported on the distal end portion of the elongated central body portion 14; and an audible indicator mechanism supported by (figure 6D) the proximal handle assembly 12 and including a cam member 50 having a cam fin that defines a contact window 64 configured to engage an upper segment 78 of the contact arm 54 as the cam member 50 moves between distal and proximal positions to generate an audible sound that indicates that the tool assembly was fired (paragraph 200, 202-207).
	With respect to claims 12, 13 and 20, WHITFIELD et al. discloses a surgical device audible indicator mechanism comprising: a spring assembly 38 supported by a mounting assembly 40; and a cam member 50 coupled to the spring assembly 38 and supported between a support bracket (handle housing half; figure 7) and the mounting assembly 40, wherein a cam fin 62 of the cam member 50 defines a window 64 that is supported for movement with the cam member 50 between distal and proximal positions relative to the support bracket to generate an audible sound that indicates that the surgical device war fired (paragraph 202-204).


Allowable Subject Matter
Claims 4-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



May 22, 2021